Citation Nr: 1426029	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-23 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on June 24, 2010.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active military duty from December 1984 to January 1991.

This matter is on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Tennessee Valley Health Care System (HCS) in Murfreesboro, Tennessee.  The Veteran subsequently testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2012.  A transcript is of record.


FINDINGS OF FACT

1.  On June 24, 2010, the Veteran received emergency room treatment for injuries sustained to her nonservice-connected right arm.

2.  A VA or other Federal facility/provider was not feasibly available and an attempt to use one beforehand would not have been considered reasonable by a prudent layperson.

3.  The Veteran has received all of her follow-up treatment from her VA Medical Center treatment providers.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to payment or reimbursement of medical expenses for treatment received at a non-VA medical facility on June 24, 2010, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.130, 17.1002 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that she is entitled to reimbursement for private medical care received at White County Community Hospital on June 24, 2010.  However, in August 2010, VA denied the Veteran's claim on the basis that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.  VA also denied the claim on the basis that the treatment was provided in preference to available government facilities and that VA facilities were feasibly available to provide care.  38 C.F.R. § 17.130, 17.1002(c).

In this regard, in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002).  In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and she does not so contend.

As treatment was not previously authorized, it must now be determined whether the Veteran is otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728 (West 2002) or the Veterans Millennium Healthcare and Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 113 Stat. 1556 (1999), codified at 38 U.S.C.A. § 1725 (West 2002).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17.1002 (2013).  Under 38 U.S.C.A. § 17.1002, to be eligible for reimbursement, the Veteran has to satisfy all of the requirements of 38 C.F.R. § 17.1002(a)-(h).  Relevant to this claim is the issue of whether the Veteran has satisfied the requirements of 38 C.F.R. § 17.1002(c) which provides: A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).

Additionally, 38 C.F.R. § 17.130 (2013) provides that "[n]o reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities."

The record reflects that the Veteran presented for emergency care at White County Community Hospital with complaints of right arm pain on June 24, 2010, after falling from a ladder onto her right arm.  During the course of the appeal and at her March 2012 Board hearing, the Veteran contended that prior to presenting for treatment at the private hospital, she contacted the Murfreesboro VA facility and informed them that she believed she may have sustained a broken arm during the fall.  At that time, she was advised to go the nearest emergency room for treatment.  She testified that the Murfreesboro VA facility was the nearest facility, but was located at least 75 miles away from her home, while the private hospital was only 15 miles away.

Accordingly, after affording the Veteran the benefit of the doubt, and after considering the totality of the circumstances, the Board finds that the criteria for reimbursement of expenses incurred at a non-VA facility have been met.  While the Board herein is granting the claim, this does not mean that VA will reimburse the Veteran for her future visits to a non-VA emergency room.

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on June 24, 2010, is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


